Title: From John Adams to Richard Rush, 5 April 1815
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy April 5. 1815

Your two Letters of the 27th Ult. have been recd. with the Enclosures, for all which I thank you.
You ask “Some Reflections of my own.” My dear Sir! It would require a Folio Volume, to give you the Histories, Dissertations and discussions, which you require. How can I, sans Eyes, sans hands, sans Memory, sans Clerks, sans Secretaries, sans Aids du Camp; sans Amanuensis, undertake to write Folios?
Let me ask you, Mr Rush, is the sovereignty of this Nation a Gift? A Grant? a Concession? a conveyance? or a Release? and Acquttance? from Great Britain? Pause here and think! No. The People in 1774, by the Right which Nature and Natures God had given them, confiding in original Right and original Power, in 1774 assumed Powers of Sovereignty. In 1775 they assumed greater Power, in July 4th. 1776 they assumed absolute, unlimited Sovereignty, in relation to other Nations in all Cases whatsoever: no longer acknowledging any Authority over them but that of God Almighty and his Laws of Nature and of Nations. The War, from 4th July 1776 to 30th November 1782 six years and some Months was only an Appeal to Heaven, in defence of our Sovereignty. Heaven decided in our favour: and Britain was forced not to give, grant, concede, or release our Independence: but to acknowledge it, in terms as clear and as our Language afforded, and under Seal and under Oath.
Now, Sir, they say, that the late War, has annihilated our Treaty of 1782 and its definitive in 1783. Let me ask, has it annihilated our Independence, and our Sovereignty? It has annihilated our Sovereignty as effectually as it has any one particle of our Rights and Liberties in the Fisheries. We asked not our Independence, as a Grant, a Gift, a concession from G. B. We demanded insisted upon it as our Right derived from God Nature and our own Swords. The Article in the Treaty ought to have been “The U.S. have been, for seven years, now are, and of right ought to be free sovereign and independent states. But it was not thought necessary to hurt the delicacy of Royal or popular feelings by language so emphatical, though so litterally true.
Now sir does not the Article relative to the Fisheries stand upon the same foundation, with that of our Independence?
We claim and demand the Fisheries, in their Utmost extend from God and Nature and our own Swords, as We did our Independence: And We will have them, God willing.
Neither Nature nor Art, has partitioned the Sea, into Empires Kingdoms, Republicks or States; there are no Dukedoms, Earldom, Baronies or Knights Fees; No Freeholds, Pleasure Grounds, ornamented or unornamented Farms, Gardens, Parks, Groves or Forrests there apropriated to Nations or Individuals as there are upon Land. Let Mahomet and the Pope and Great Britain say what they will, Mankind will act the Part of Slaves and Cowards, if they suffer any Nation to Usurp Dominion over the Ocean or any portion of it. Neither the Mediterranean the Baltic, the Four Seas or the North Sea, are the Peculium of any Nation. The Ocean and its Treasures are the common Property of all Men; and We have a natural Right to navigate the Ocean and to fish in it, whenever and wherever We please.
Upon this broad and deep and strong foundation do I build and with this cogent and irrestable Argument do I fortify, our Rights and Liberties in the Fisheries on the coasts as well as on the Banks, namely the Gift and Grant of God Almighty in his Creation of Man and his Land and Water: and with resignation only to the eternal Counsels of his Providence, they never will and never shall be surrender to any human Authority, or any thing but divine Power.
You will accuse me of the Bathos, if I descend from this height, to any inferiour Groud: but the same Rights from the same source may be deduced and illustrated through another Channel.
2. We have a Right, (I know not very well how to express it) but We have the Rights of British subjects; not that We are now British Subjects; not that We were British Subjects at the Treaty of 1783: but as having been Brtish Subjects and intitled to all the Rights, Liberties Priviledges and immunities of British Subjects, which We had possessed before the Revolution; which We never had surrendered, forfeited or relinquished and which We never would relinquish, any farther than in that Treaty is expressed. Our Right was clear and indubitable to fish, in all places in the Sea, where British Subjects had fished, or every had a right to fish.
3. We have Stronger and clear Right, to all these Fisheries in their largest Extent, than any Britons or Europeans, ever had or could have: for they were all indebted to Us and our Ancestors for all these Fisheries. We discovered them. We explored them: We settled the Country, at our own expence, Industry and labour, without assistance from Britain, or from Europe. We possessed occupied, exercised and practiced them from the Beginning. We have done more, towards exploring the best fishing Grounds and Station and all the Harbours Bays, Inletts, Creeks, Coasts and shores, where Fish were to be found; and had discovered by Experiments, the best means and methods of preserving, curing, drying and perfecting the Commodity, and done more towards perfecting the Commerce in it, than all the Britions and all the rest of Europe.
4. We conqueured Cape Breton and Nova Scotia; dispossessed The French both hostile and Neutral; and did more in proportion towards the Conquest of Canada, than any other portion of the British Empire; and would and could and should have done the whole, at an easier Expence to Ourselves both of Men and Money, if the British Government would have permitted that Union of the Colonies, which We projected, planned, earnestly desired and humbly petitioned. In short, We had done more in proportion towards defending all these Fisheries against the French, than any other part of the British Empire.
For all these Reasons, if there is a People under Heaven, who could advance a Claim or a colour of a Pretension to any exclusive Priviledges in the Fisheries, or any Rights in one Part of the Old British Empire more than Another, that People are the Inhabitants of the United States of America, and especially of New England. But We sett up no Claims but those asserted and acknowledged in the Treaty of 1783; These We do assert and these, We will have and maintain, annuente Deo.
As you ask my Opinion, it is, that stipulations in acknowledgement of antecedent Rights, in Affirmance of Maxims of Equity; and Principles of natural and publick Law, if they are suspended during War, are revived in full force, on the Restoration of Peace, Former Treaties, not formally repealed in a new Treaty, are presumed to be revived and acknowledged. The Fisheries are therefore Ours and the Navigation of the Mississippi theirs, ie the British as much as ever.
I will answer any question, you may ask
John Adams